
	
		II
		109th CONGRESS
		2d Session
		S. 3128
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Burr (for himself,
			 Mr. Nelson of Nebraska, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to provide for uniform food safety warning notification
		  requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Uniformity for Food Act of
			 2006.
		2.National Uniformity
			 for food
			(a)National
			 UniformitySection 403A of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 343–1) is amended—
				(1)in subsection (a)(4), by striking
			 or at the end;
				(2)in subsection (a)(5), by striking the
			 period and inserting , or;
				(3)in subsection (a), by inserting after
			 paragraph (5) the following:
					
						(6)any requirement for a food described in
				section 402(a)(1), 402(a)(2), 402(a)(6), 402(a)(7), 402(c), 404, 406, 409, 512,
				or 721(a), that is not identical to the requirement of such
				section.
						;
				and
				(4)by adding at the end the following:
					
						(c)(1)For purposes of subsection (a)(6) and
				section 403B, the term identical means that the language under the
				laws of a State or a political subdivision of a State is substantially the same
				language as the comparable provision under this Act and that any differences in
				language do not result in the imposition of materially different requirements.
				For purposes of subsection (a)(6), the term any requirement for a
				food does not refer to provisions of this Act that relate to procedures
				for Federal action under this Act.
							(2)For purposes of subsection (a)(6), a State
				or political subdivision of a State may enforce a State law that contains a
				requirement that is identical to a requirement in a section of Federal law
				referred to in subsection (a)(6) if the Secretary has promulgated a regulation
				or adopted a final guidance relating to the requirement and the State applies
				the State requirement in a manner that conforms to the regulation or
				guidance.
							(3)If the Secretary has not promulgated a
				regulation or adopted final guidance relating to a requirement in a section of
				Federal law referred to in subsection (a)(6), a State or political subdivision
				of a State may enforce a policy, such as a State regulation or an
				administrative decision, that is based on a State law that contains a
				requirement that is identical to a requirement in a section of Federal law
				referred to in subsection (a)(6).
							(4)If the Secretary has considered a proposal
				for a regulation or final guidance relating to a requirement in a section of
				Federal law referred to in subsection (a)(6) and has, after soliciting public
				comment, made a determination not to promulgate such regulation or adopt such
				guidance, which determination is published in the Federal Register, a State or
				political subdivision of a State may not enforce any requirements in State law
				that are policies rejected by the Secretary through such
				determination.
							.
				(b)Uniformity in
			 Food Safety Warning Notification RequirementsChapter IV of such Act (21 U.S.C. 341 et
			 seq.) is amended—
				(1)by redesignating sections 403B and 403C as
			 sections 403C and 403D, respectively; and
				(2)by inserting after section 403A the
			 following new section:
					
						403B.Uniformity in food
				safety warning notification requirements
							(a)Uniformity
				Requirement
								(1)In
				generalExcept as provided in
				subsections (c) and (d), no State or political subdivision of a State may,
				directly or indirectly, establish or continue in effect under any authority any
				notification requirement for a food that provides for a warning concerning the
				safety of the food, or any component or package of the food, unless such a
				notification requirement has been prescribed under the authority of this Act
				and the State or political subdivision notification requirement is identical to
				the notification requirement prescribed under the authority of this Act.
								(2)DefinitionsFor purposes of paragraph (1)—
									(A)the term notification
				requirement includes any mandatory disclosure requirement relating to
				the dissemination of information about a food by a manufacturer or distributor
				of a food in any manner, such as through a label, labeling, poster, public
				notice, advertising, or any other means of communication, except as provided in
				paragraph (3);
									(B)the term warning, used with
				respect to a food, means any statement, vignette, or other representation that
				indicates, directly or by implication, that the food presents or may present a
				hazard to health or safety; and
									(C)a reference to a notification requirement
				that provides for a warning shall not be construed to refer to any requirement
				or prohibition relating to food safety that does not involve a notification
				requirement.
									(3)ConstructionNothing in this section shall be construed
				to prohibit a State from conducting the State’s notification, disclosure, or
				other dissemination of information, or to prohibit any action taken relating to
				an inspection, mandatory recall, civil administrative order, embargo, detention
				order, or court proceeding involving food adulteration under a State statutory
				requirement identical to a food adulteration requirement under this Act.
								(b)Review of
				Existing State Requirements
								(1)Existing state
				requirements; deferralAny
				requirement that—
									(A)(i)is a State notification requirement that
				expressly applies to a specified food or food component and that provides for a
				warning described in subsection (a) that does not meet the uniformity
				requirement specified in subsection (a); or
										(ii)is a State food safety requirement
				described in section 403A(a)(6) that does not meet the uniformity requirement
				specified in that paragraph; and
										(B)is in effect on the date of enactment of
				the National Uniformity for Food Act of
				2006, shall remain in effect for 180 days after that date of
				enactment.
									(2)State
				petitionsWith respect to a
				State notification or food safety requirement that is described in paragraph
				(1), the State may petition the Secretary for an exemption or a national
				standard under subsection (c). If a State submits such a petition within 180
				days after the date of enactment of the National Uniformity for Food Act of 2006,
				the notification or food safety requirement shall remain in effect in
				accordance with subparagraph (C) of paragraph (3), and the time periods and
				provisions specified in subparagraphs (A) and (B) of such paragraph shall apply
				in lieu of the time periods and provisions specified in subsection (c)(3) (but
				not the time periods and provisions specified in subsection (d)(2)).
								(3)Action on
				petitions
									(A)PublicationNot later than 270 days after the date of
				enactment of the National Uniformity for Food
				Act of 2006, the Secretary shall publish a notice in the Federal
				Register concerning any petition submitted under paragraph (2) and shall
				provide 180 days for public comment on the petition.
									(B)Time
				periodsNot later than 360
				days after the end of the period for public comment, the Secretary shall take
				final agency action on the petition.
									(C)Action
										(i)In
				generalWith respect to a
				State that submits to the Secretary a petition in accordance with paragraph
				(2), the notification or food safety requirement involved shall remain in
				effect during the period beginning on the date of enactment of the
				National Uniformity for Food Act of
				2006 and ending on the applicable date under subclause (I) or
				(II), as follows:
											(I)If the petition is denied by the Secretary,
				the date of such denial.
											(II)If the petition is approved by the
				Secretary, the effective date of the final rule that is promulgated under
				subsection (c) to provide an exemption or national standard pursuant to the
				petition, except that there is no applicable ending date under this
				subparagraph for a provision of State law that is part of such State
				requirement in any case in which the final rule does not establish any
				condition regarding such provision of law.
											(ii)Noncompliance
				of secretary regarding timeframes
											(I)Judicial
				reviewThe failure of the
				Secretary to comply with any requirement of subparagraph (A) or (B) shall
				constitute final agency action for purposes of judicial review. If the court
				conducting the review determines that the Secretary has failed to comply with
				the requirement, the court shall order the Secretary to comply within a period
				determined to be appropriate by the court.
											(II)Status of
				state requirementWith
				respect to a State that submits to the Secretary a petition in accordance with
				paragraph (2), if the Secretary fails to take final agency action on the
				petition within the period that applies under subparagraph (B), the
				notification or food safety requirement involved remains in effect in
				accordance with clause (i).
											(c)Exemptions and
				National Standards
								(1)ExemptionsAny State may petition the Secretary to
				provide by regulation an exemption from section 403A(a)(6) or subsection (a),
				for a requirement of the State or a political subdivision of the State. The
				Secretary may provide such an exemption, under such conditions as the Secretary
				may impose, for such a requirement that—
									(A)protects an important public interest that
				would otherwise be unprotected, in the absence of the exemption;
									(B)would not cause any food to be in violation
				of any applicable requirement or prohibition under Federal law; and
									(C)would not unduly burden interstate
				commerce, balancing the importance of the public interest of the State or
				political subdivision against the impact on interstate commerce.
									(2)National
				standardsAny State may
				petition the Secretary to establish by regulation a national standard
				respecting any requirement under this Act or the Fair Packaging and Labeling
				Act (15 U.S.C. 1451 et seq.) relating to the regulation of a food.
								(3)Action on
				petitions
									(A)PublicationNot later than 30 days after receipt of any
				petition under paragraph (1) or (2), the Secretary shall publish such petition
				in the Federal Register for public comment during a period specified by the
				Secretary.
									(B)Time periods
				for actionNot later than 60
				days after the end of the period for public comment, the Secretary shall take
				final agency action on the petition or shall inform the petitioner, in writing,
				the reasons that taking the final agency action is not possible at that time,
				the date by which the final agency action will be taken, and the final agency
				action that will be taken or is likely to be taken. In every case, the
				Secretary shall take final agency action on the petition not later than 120
				days after the end of the period for public comment.
									(C)Expedited
				considerationThe Secretary
				shall expedite the consideration of any petition under paragraphs (1) or (2)
				that involves a request for a notification requirement for a food that provides
				a warning where the health effect to be addressed by the warning relates to
				cancer or reproductive or birth defects or is intended to provide information
				that will allow parents or guardians to understand, monitor, or limit a child’s
				exposure to cancer-causing agents or reproductive or developmental toxins or
				will allow pregnant women to understand, monitor, or limit their exposure to
				fetal development toxins.
									(4)Judicial
				reviewThe failure of the
				Secretary to comply with any requirement of this subsection shall constitute
				final agency action for purposes of judicial review. If the court conducting
				the review determines that the Secretary has failed to comply with the
				requirement, the court shall order the Secretary to comply within a period
				determined to be appropriate by the court.
								(d)Imminent Hazard
				Authority
								(1)In
				generalA State may establish
				a requirement that would otherwise violate section 403A(a)(6) or subsection
				(a), if—
									(A)the requirement is needed to address an
				imminent hazard to health that is likely to result in serious adverse health
				consequences or death;
									(B)the State has notified the Secretary about
				the matter involved and the Secretary has not initiated enforcement action with
				respect to the matter;
									(C)a petition is submitted by the State under
				subsection (c) for an exemption or national standard relating to the
				requirement not later than 30 days after the date that the State establishes
				the requirement under this subsection; and
									(D)the State institutes enforcement action
				with respect to the matter in compliance with State law within 30 days after
				the date that the State establishes the requirement under this
				subsection.
									(2)Action on
				petition
									(A)In
				generalThe Secretary shall
				take final agency action on any petition submitted under paragraph (1)(C) not
				later than 7 days after the petition is received, and the provisions of
				subsection (c) shall not apply to the petition.
									(B)Judicial
				reviewThe failure of the
				Secretary to comply with the requirement described in subparagraph (A) shall
				constitute final agency action for purposes of judicial review. If the court
				conducting the review determines that the Secretary has failed to comply with
				the requirement, the court shall order the Secretary to comply within a period
				determined to be appropriate by the court.
									(3)DurationIf a State establishes a requirement in
				accordance with paragraph (1), the requirement may remain in effect until the
				Secretary takes final agency action on a petition submitted under paragraph
				(1)(C).
								(e)No Effect on
				Product Liability LawNothing
				in this section shall be construed to modify or otherwise affect the product
				liability law of any State.
							(f)No Effect on
				Certain State LawNothing in
				this section or section 403A relating to a food shall be construed to prevent a
				State or political subdivision of a State from establishing, enforcing, or
				continuing in effect a requirement relating to—
								(1)freshness dating, open date labeling, grade
				labeling, a State inspection stamp, religious dietary labeling, organic or
				natural designation, returnable bottle labeling, unit pricing, a statement of
				geographic origin, or dietary supplements; or
								(2)a consumer advisory relating to food
				sanitation that is imposed on a food establishment, or that is recommended by
				the Secretary, under part 3–6 of the Food Code issued by the Food and Drug
				Administration and referred to in the notice published at 64 Fed. Reg. 8576
				(1999) (or any corresponding similar provision of such a Code).
								(g)DefinitionsIn section 403A and this section:
								(1)The term requirement, used
				with respect to a Federal action or prohibition, means a mandatory action or
				prohibition established under this Act or the Fair Packaging and Labeling Act
				(15 U.S.C. 1451 et seq.), as appropriate, or by a regulation issued under or by
				a court order relating to, this Act or the Fair Packaging and Labeling Act, as
				appropriate.
								(2)The term petition means a
				petition submitted in accordance with the provisions of section 10.30 of title
				21, Code of Federal Regulations, containing all data and information relied
				upon by the petitioner to support an exemption or a national
				standard.
								.
				(c)Conforming
			 AmendmentSection 403A(b) of
			 such Act (21 U.S.C. 343–1(b)) is amended by adding after and below paragraph
			 (3) the following:
				
					The requirements of paragraphs (3) and (4)
				of section 403B(c) shall apply to any such petition, in the same manner and to
				the same extent as the requirements apply to a petition described in section
				403B(c).
					.
			3.ConditionsThe amendments made by this Act take effect
			 only if the Secretary of Health and Human Services certifies to the Congress,
			 after consultation with the Secretary of Homeland Security, that the
			 implementation of such amendments will pose no additional risk to the public
			 health or safety from terrorists attacks relating to the food supply.
		
